Citation Nr: 1023107	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from October 7, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1957 and from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The case was remanded in July 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2008, this claim was remanded for additional 
development.  In the remand the Board directed that the RO 
schedule the Veteran for a VA social and industrial survey to 
ascertain whether the appellant was unemployable due to his 
service-connected posttraumatic stress disorder alone.  
Thereafter, the AMC was to have a VA psychiatrist examine the 
Veteran in order to determine the nature and severity of his 
PTSD since October 2003 to include a determination as to 
whether the disorder alone was productive of total 
occupational and social impairment.  

In this case, while a social and industrial survey was 
conducted in February 2010, the claims file does not 
demonstrate that the Veteran was thereafter provided with a 
VA psychiatric examination as mandated in the July 2008 
remand.  The United States Court of Appeals for Veterans 
Claims has held that the Board is obligated by law to ensure 
that the AMC complies with its directives; and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate action 
to secure any pertinent records which have 
been identified but not previously secured 
for inclusion in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the AMC must have a VA 
psychiatrist examine the Veteran and all 
pertinent records, including any newly 
offered evidence to include a December 
2008 opinion from Dr. K.H., to determine 
the nature and extent of the appellant's 
posttraumatic stress disorder since 
October 2003.  The examiner must determine 
whether the Veteran's posttraumatic stress 
disorder since October 2003, or any 
portion of time since October 2003, has 
been productive of total occupational and 
social impairment.  The Veteran's February 
2010 social and industrial survey and 
claims folder must be provided to the 
examiner for review.  The psychiatrist 
must opine whether it is at least as 
likely as not, i.e., there is at least a 
50/50 chance, that PTSD/depression alone 
precludes the Veteran from obtaining and 
maintaining employment.  The psychiatrist 
must provide a rationale for any opinion 
offered.  The psychiatrist must carefully 
differentiate in writing any pathology, to 
include memory difficulties, that are due 
to disorders other than posttraumatic 
stress disorder.  If the psychiatrist 
cannot offer an opinion without resorting 
to speculation, he or she must so state, 
and explain why speculation is required to 
reach the opinion offered.  

The examiner must provide a copy of their 
curriculum vitae.

3.  The RO must review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§3.655.  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO must readjudicate 
the question of what rating is warranted 
for PTSD from October 7, 2003.  If the 
benefit is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



